DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are moot in view of the new grounds of rejection provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120064954 A1 (hereinafter “Kato”) in view of US 20110012800 A1 (hereinafter “Shamblin”).
Claim 24: Kato teaches an active antenna comprising: an antenna element (e.g., see 833, 832, 834 in FIG. 6) disposed on a surface of a substrate (e.g., see substrate 81), the antenna element extending between a first end and a second end (e.g., from 852 to 832B), the antenna element including a serpentine portion (e.g., see portion pointing to 834 in FIG. 6) positioned between the first end and the second end, the 
Kato does not explicitly teach the antenna element configured for multiple resonances in an ultra-high frequency (UHF) band or a very-high frequency (VHF) band; a parasitic element disposed on the surface of the substrate.
However Shamblin teaches an antenna, comprising: an antenna element (e.g., see 11, 21 in FIGS. 1-2) disposed on the surface of a substrate (e.g., see 13), the antenna element configured for multiple resonances in an ultra-high frequency (UHF) band or a very-high frequency (VHF) band (e.g., see Para. 4); a parasitic element (e.g., see 12, 22) disposed on the substrate.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to configure the antenna of Nishikawa for frequencies in an ultra-high frequency (UHF) band or a very-high frequency (VHF) band as taught by Shamblin in order to transmit/receive signals according to the specification of the application, for example, for television video broadcast signals as taught by Shamblin. Furthermore, it would have been obvious to a skilled artisan to implement a parasitic element disposed on the substrate of Kato as taught by Shamblin in order to form an additional resonance band with the antenna element such as to operate in additional frequency bands for transmission/reception or to provide additional tuning of the operational frequency with the parasitic element as taught by Kato (e.g., see Para. 38).

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Shamblin and US 20140306859 A1 (hereinafter “Desclos”).
Claim 25: Kato does not teach the active antenna of claim 24, further comprising: a first multi-port switch coupled between the ground plane and the one or more conductor elements, the first multi-port switch configured to adjust a reactance of the antenna element; and a second multi-port switch coupled between the parasitic element and the ground plane, the second multi-port switch configured to adjust a reactance of the parasitic element.
However Kato teaches a first matching circuit (e.g., see 851 in FIG. 6) coupled between the ground plane and the one or more conductor elements and a second matching circuit (e.g., see 852) coupled between the ground plane and the antenna element, configured to adjust the reactance of the antenna element (e.g., see Para. 26, 60).
Further Desclos teaches multi-port switch (e.g., see 48 in FIG. 4A) coupled between the ground and a radiating element (e.g., see 41) and/or a parasitic element (e.g., see 42) for adjusting a reactance of the antenna element and/or the parasitic element (e.g., see Para. 55).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a first multi-port switch coupled between the ground plane and the one or more conductor elements, the first multi-port switch configured to adjust a reactance of the antenna element; and a second multi-port switch coupled between the parasitic element and the ground plane, the second multi-port switch configured to adjust a reactance of the parasitic element as taught by Desclos in order to further allow .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Shamblin, Desclos and US 20130120200 A1 (hereinafter “Nam”).
Claim 32: Kato does not teach the active antenna of claim 25, wherein a processor coupled to the first multi-port switch and the second multi-port switch, the processor configured to: control operation of the first multi-port switch and the second multi-port switch to configure the active antenna in each of a plurality of modes having a distinct radiation pattern; obtain data indicative of performance of the active antenna when the active antenna is configured in each of the plurality of modes; select one of the plurality of modes as a selected mode for the active antenna based, at least in part, on the data; and control operation of at least one of the first multi-port switch and the second multi- port switch to configure the active antenna in the selected mode.
	However Nam teaches antenna (e.g., see 10 in FIG. 1) and parasitic elements (e.g., see 12, 13) having a first multi-port switch and second multi-port switch (14, 15, Para. 26), wherein a processor (e.g., see FIG. 2) coupled to the first multi-port switch and the second multi-port switch, the processor configured to: control operation of the first multi-port switch and the second multi-port switch to configure the active antenna in each of a plurality of modes having a distinct radiation pattern; obtain data indicative of performance of the active antenna when the active antenna is configured in each of the plurality of modes; select one of the plurality of modes as a selected mode for the active antenna based, at least in part, on the data; and control operation of at least one of the 
	Before the effective filing date, it would have been obvious to a skilled artisan to utilize the configuration as claimed and taught by Nam in the antenna of Kato in order to optimize the operation of the multi-port switches for the antenna and allow for optimal operation of the antenna in various frequency bands.

Allowable Subject Matter
Claim 26-30 and 40-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notice regarding withdrawn claims: the restriction was elected without traverse; accordingly, if the application is found allowable, the withdrawn claims will be canceled unless amended to include all the limitations of the allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.P/           Examiner, Art Unit 2845                                                                                                                                                                                             

/ANDREA LINDGREN BALTZELL/           Primary Examiner, Art Unit 2845